Citation Nr: 0800739	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a lower 
back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent rating for residuals of a 
low back strain.  A rating decision conducted in July 2007, 
assigned a 20 percent rating for low back disability 
effective from May 30, 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the claim can be 
adjudicated on the merits.  At the veteran's videoconference 
hearing held in November 2007, the veteran stated that he has 
been receiving treatment with Dr. Kromaski at the East Clinic 
in Las Vegas, Nevada.  He stated that his next treatment was 
going to be on December 3, 2007.  He also stated that he had 
been to the doctor a week before his hearing.  Those reports 
are not of record.  Because the claims file does not contain 
the updated medical records of the veteran additional 
development in this regard is needed.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

In May 1995, service connection for residuals of a low back 
strain was granted and rated as 10 percent disabling, 
effective from August 1, 1994.  In relevant part, the RO 
received the veteran's informal claim seeking an increased 
rating for his low back disability in February 2006.  By 
rating decision in June 2006, the RO confirmed and continued 
the 10 percent evaluation.  However, as noted above, in July 
2007, the RO increased the 10 percent rating to 20 percent 
effective from May 30, 2007.  Although this appeal does not 
stem from an initial rating determination, the Board notes 
that in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), the United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.   The 
Court found "no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings."  Given the procedural development in this 
case, consideration of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the name, address and dates of 
treatment of any medical provider 
pertaining to his low back strain since 
2007.  After securing the necessary 
releases, the RO should then obtain the 
veteran's treatment records from any 
identified medical providers, including 
medical reports from the East Clinic in 
Las Vegas, Nevada.  If such efforts prove 
unsuccessful, all appropriate 
documentation should be incorporated into 
the claims file.

2.  After accomplishing any additional 
development deemed appropriate, the RO/AMC 
should readjudicate the issue on appeal, 
to include consideration of Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  If the desired 
benefit is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be furnished to the 
veteran and his representative, and the 
appropriate time period within which to 
respond should be provided.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



